DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-5, 8-11, and 20-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claim(s) 1, 4, 5, 8, 11, 20, 23-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka U.S. 2015/0051594 (herein referred to as “Sobotka”) and in view of Brosens U.S. 6,156,006 (herein referred to as “Brosens”), Hagby U.S. 2010/0179377 (herein referred to as “Hagby”), Axelrod U.S. 2017/0135818 (herein referred to as “Axelrod”).
6.	Regarding Claims 1 and 20, Sobotka teaches a method for effectuating ovarian denervation (para 0036, 0144), the method comprising:
	a. advancing a disruptor into a vagina of patient (Fig. 3, ref num 110, para 0068 “the neuromodulation assembly 110 intravascularly at a treatment location (e.g., in or near the ovarian artery, the ovarian vein, and/or another suitable structure)” i.e. through the vagina, see Fig. 1), the vagina defining a vaginal cavity (Fig. 1) in which a guide tube is configured to guide the disruptor (para 0080 “the treatment device 102 and/or portions thereof (e.g., the neuromodulation assembly 110) can be inserted into a guide catheter or sheath to facilitate intravascular delivery of the neuromodulation assembly 110”).
	d. advancing the disruptor through the distal end of the guide tube (para 0080 “can be inserted into a guide catheter to sheath to facilitated intravascular delivery of the neuromodulation assembly 110”);
	e. advancing the disruptor through a vaginal fornix of the patient (teaches that the neuromodulation assembly is advanced through the ovary, in which it would also be advanced through the vaginal fornix, see Figs. 1A and 1B);
	f. position the disruptor at a position adjacent the ovarian nerve (para 0077 “different treatment locations can correspond to different portions of the ovarian artery…having relative high concentrations of ovarian nerves”; para 0119 “positioning a neuromodulation assemlby within an ovarian blood vessel of the patient and adjacent to an ovarian nerve of the patient”); and 
	g. activating the disruptor to denervate the ovarian nerve (para 0037, 0144)
	Sobotka also teaches that imaging techniques may be used with the neuromodulation assembly (para 0080).
	Sobotka fails to teach:
	a. advancing an ultrasound probe into a vagina of a patient, a guide tube is coupled to the ultrasound probe, the guide tube defining a curved distal end;
b. stopping the ultrasound probe and the curved distal end of the guide tube in the vaginal cavity of the vagina;
c. projecting a plane of ultrasound from the ultrasound probe to an ovary including an ovarian nerve;
	e. advancing the disruptor away from the curved distal end of the guide tube
	f. advancing the disruptor relative to the ultrasound probe along the plane of ultrasound.
	Brosens teaches a device in which a probe is advanced into the vagina of a patient, and stopped in the vagina, (see Fig. 2A, 2B, ref num 12), in which this probe may act as an ultrasound probe (Col. 14 lines 57-67 – Col. 15 lines 1-9, “the guide 250 is substantially similar to the guide 10…guide 250 is shown in place in the vagina and an ultrasound probe 260 is shown being placed into the guide…the guide can also be used with other instruments”), as well as a guide tube coupled to the probe (Fig. 2B, ref num 18 coupled to ref num 10), and a disruptor being advanced through the guide tube and away from the distal end of the guide tube (Fig. 2B, ref num 20/22 is advanced beyond the distal end of the guide tube 18).  By utilizing the ultrasound probe, it provides easier use and a more consistently precise system when treating the target area (Col. 1 lines 24-26).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sobotka and included the ultrasound probe as the imaging probe in the invention in order to allow the disruptor to advance beyond the guide tube for a more precise treatment of the area.
	Brosens fails to teach:
	a. the guide tube defining a curved distal end;
c. projecting a plane of ultrasound from the ultrasound probe to an ovary including an ovarian nerve;
	f. advancing the disruptor relative to the ultrasound probe along the plane of ultrasound.
	Hagby teaches an ultrasound probe that is advanced in the vagina and projects an ultrasound plane from the probe to an ovary including the ovarian nerve (Fig. 1, ref num 108 as shown projects a plane of ultrasound, ref num 109, on the ovary, ref num 158, in which the ovary contains a nerve).  It is also shown that a disruptor/needle is advanced relative the ultrasound probe alone the plane of the ultrasound (Fig. 1, ref num 102 is advanced within the plane 109 and relative to ref num 108).  The ultrasound probe is used to aid in the guided transvaginal aspiration of the targeted area (para 0021).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sobotka-Brosens to include that the probe project ultrasound on the target area, i.e. the ovary, in order to properly advance the disruptor relative to this plane to treat the target area.
	Hagby fails to teach (a) the guide tube defining a curved distal end.
	Axelrod teaches a device that contains an ultrasound probe utilized for transvaginal procedures (para 0007), as well as having a guide attached to the ultrasound probe (para 0008, Fig. 5, ref num 288=ultrasound probe and ref num 292=guide which contains the ability to allow medical instruments to be guided, see para 0061-0062).  This device also includes a needle that is advanced through the guide that may be flexible, or curved (Fig. 9, ref num 432 is loaded into the guide that is flexible, ref num 444; para 0073 “a flexible needle 432 that may be loaded into a guide of an ultrasound probe…delivered inside a flexible or curved catheter 444”).  The curve and flexibility of the guide tube allows for the needle/disruptor to be advanced within sharp turns at the at the target site (para 0073).  It is also noted that Axelrod teaches the guide tube may also be straight in order to deliver the needle/disruptor to the target site (see Fig. 3 or Fig. 10).  By having the flexible distal end, the navigating and imaging is able to be better navigated to the desired location (para 0060). It would have been an obvious matter of design choice to make the distal end of the guide tube of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

7.	Regarding Claims 4 and 23, Sobotka fails to teach the plane of ultrasound is projected from the ultrasound probe to the ovary while the disrupter is activated.
	Hagby teaches an ultrasound probe that is advanced in the vagina and projects an ultrasound plane from the probe to an ovary including the ovarian nerve (Fig. 1, ref num 108 as shown projects a plane of ultrasound, ref num 109, on the ovary, ref num 158, in which the ovary contains a nerve).  It is also shown that a disruptor/needle is advanced relative the ultrasound probe alone the plane of the ultrasound (Fig. 1, ref num 102 is advanced within the plane 109 and relative to ref num 108), in which the plane of ultrasound is projected while the needle is activated (para 0021).  The ultrasound probe is used to aid in the guided transvaginal aspiration of the targeted area (para 0021). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sobotka to include that the probe project ultrasound on the target area, i.e. the ovary, in order to properly advance the disruptor relative to this plane to treat the target area.

8.	Regarding Claims 5 and 24, Sobotka fails to teach the disrupter is coupled to the ultrasound probe, and the disrupter and the ultrasound probe are introduced intravaginally together.
	Brosens teaches a device in which a probe is advanced into the vagina of a patient, and stopped in the vagina, (see Fig. 2A, 2B, ref num 12), in which this probe may act as an ultrasound probe (Col. 14 lines 57-67 – Col. 15 lines 1-9, “the guide 250 is substantially similar to the guide 10…guide 250 is shown in place in the vagina and an ultrasound probe 260 is shown being placed into the guide…the guide can also be used with other instruments”), as well as a guide tube coupled to the probe (Fig. 2B, ref num 18 coupled to ref num 10), and a disruptor being advanced through the guide tube and away from the distal end of the guide tube (Fig. 2B, ref num 20/22 is advanced beyond the distal end of the guide tube 18).  By utilizing the ultrasound probe, it provides easier use and a more consistently precise system when treating the target area (Col. 1 lines 24-26).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sobotka and included the ultrasound probe as the imaging probe in the invention in order to allow the disruptor to advance beyond the guide tube for a more precise treatment of the area.

9.	Regarding Claims 8 and 25, Sobotka fails to teach advancing the disruptor through the guide tube includes directing the disruptor away from the ultrasound probe as the disruptor is advanced relative to the ultrasound probe
Brosens teaches a device in which a probe is advanced into the vagina of a patient, and stopped in the vagina, (see Fig. 2A, 2B, ref num 12), in which this probe may act as an ultrasound probe (Col. 14 lines 57-67 – Col. 15 lines 1-9, “the guide 250 is substantially similar to the guide 10…guide 250 is shown in place in the vagina and an ultrasound probe 260 is shown being placed into the guide…the guide can also be used with other instruments”), as well as a guide tube coupled to the probe (Fig. 2B, ref num 18 coupled to ref num 10), and a disruptor being advanced through the guide tube and away from the distal end of the guide tube, in which it is then being advanced away from the ultrasound probe (Fig. 2B, ref num 20/22 is advanced beyond the distal end of the guide tube 18 and beyond the probe 12).  By utilizing the ultrasound probe, it provides easier use and a more consistently precise system when treating the target area (Col. 1 lines 24-26).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sobotka and included the ultrasound probe as the imaging probe in the invention in order to allow the disruptor to advance beyond the guide tube for a more precise treatment of the area.

10.	Regarding Claims 11 and 28, Sobotka teaches activating the disruptor includes applying microwave energy to the ovarian nerve (para 0073 “configured to generate RF energy, pulse RF energy, microwave energy”).  Sobotka also teaches that the neuromodulation assembly is advanced through the ovary, in which it will also be advanced through vaginal fornix (Figs. 1A and 1B).  The delivery of this assembly may include a guide wire (para 0069), and may contain a transducer based treatment modality (para 0036).  These treatment modalities also include the energy delivery of HIFU (para 0073).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau and the disruptor applies microwave energy in order to denervate the target area.

11.	Claims 2-3 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka, Brosens, Hagby, and Axelrod, and in view of McIntyere U.S. 2011/0276038 (herein referred to as “McIntyere”).
12.	Regarding Claims 2 and 21, Sobotka teaches a disruptor (neuromodulation assembly, ref num 110).  Sobotka also discusses the thermal affects can be from the thermal ablation from the device.  However, Sobotka fails to teach the disruptor being an ablation device, and the ablation device being advanced through the vaginal fornix.
McIntyere teaches the disruptor including an ablation device (fig. 4, ref num 84, para 0060) in which the ablation device also advances through the vaginal fornix (Fig. 3, “VF”, para 0060-0062).  McIntyere teaches that this device is used transvaginally and can be advantageous when using it in that specific region.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sobotka in order to include that the disruptor is an ablation device that is advanced through the vaginal fornix in order to treat the target tissue.

13.	Regarding Claims 3 and 22, Sobotka fails to teach the disruptor includes ablating the ovarian nerve with the ablation device.
McIntyere teaches the ablation device (Fig. 3, ref num 84, para 0060) can be used to ablate tissue and nerves (para 0063).  By applying the ablation device to the ovarian nerve, it would reduce the sympathetic ovarian nerve activity to treat PCOS (para 0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an ablation device as taught by McIntyere as the disruptor in order to ablate the ovarian nerve. 

14.	Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka, Brosens, Hagby, and Axelrod and in view of Zarins U.S. 2018/0110554 (herein referred to as “Zarins”).
15.	Regarding Claims 9 and 26, Sobotka teaches the disruptor moving through the vaginal fornix (neuromodulation assembly is advanced through the ovary, in which it will also be advanced through the vaginal fornix (Fig. 1 and 2)
Sobotka fails to teach directing the disruptor away from the ultrasound probe intravaginally positioning the guide tube such that the guide tube directs the disruptor toward the vaginal fornix.
Zarins teaches directing the disruptor away from the ultrasound probe includes intravaginally positioning the guide tube (para 0089).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sobotka to incorporate the teachings of Zarins to have directed the disruptor away from the ultrasound probe including intravaginally positioning the guide tube such that the guide tube directs the disruptor toward the vaginal fornix. The vaginal fornix is an arched or vault like structure within the vagina, in which one can find ovarian nerves. Therefore, if the operator were to rotate the ultrasound probe into another plane from the disruptor in order to optimize the treatment so that the disruptor could access ovarian nerves, one practical location would be to direct the disruptor to the fornix.

16.	Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka, Brosens, Hagby, and Axelrod, and in view of Gertner U.S. 2011/0092880 (herein referred to as “Gertner”).
17.	Regarding Claims 10 and 27, Sobotka fails to teach activating the disruptor disrupts a myelin sheath of the ovarian nerve without disrupting a nerve fiber.
Gertner teaches disrupting a myelin sheath of the ovarian nerve without disrupting a nerve fiber of the ovarian nerve (para 0154 - "nerve components can also be targeted, for example, the nerve sheath, myelin, S-100''). It would be obvious to use any commonly known method of denervation, including destruction of the myelin sheath, in order to produce the predictable result in ovarian nerve not functioning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lau to incorporate the teachings of Gertner to have disrupted a myelin sheath of the ovarian nerve without disrupting a nerve fiber of the ovarian nerve, in order for the nerve to lose function.


Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794